IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                 DA 20-0308

IN RE THE MARRIAGE OF:

KAREN M. MYERS,

             Petitioner and Appellant,
                                                   ORDER OF MEDIATOR APPOINTMENT
      v.

ROBERT N. MYERS, JR.,

             Respondent and Cross-
Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly and timely select a
mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Curtis G. Thompson, P.O. Box 2799, Great Falls, MT 59403-2799,
(406)727-0500, thompsonlaw2013@gmail.com, whose name appears next on the list of attorneys desiring
appointment as mediators for Domestic Relations appeals which is maintained pursuant to M.R.App.P., 7(4)(e),
is hereby appointed to conduct the mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d) shall run from the
date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to the parties
individually if not represented by counsel, on the date hereof.
        DATED this June 23, 2020.
                                                                    A
                                                                    I



                                                               Bowen Greenwood, Clerk of the Supreme Court

c:     Gary Steven Deschenes, P.O. Box 3466, Great Falls, MT 59403-3466,
              (406)761-6112), gsd@dalawmt.com
       Stephen R. Brown, Jr., P.O. Box 7152, Havre, MT 59501,
              (406)265-6706, sbrown@bkdlaw.org
                                                                                                                             06/23/2020



                                                                                                   Case Number: DA 20-0308